DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is replete with incomplete sentences and grammatical errors. For example, the first sentence is an incomplete sentence that is missing a subject. 
Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 1 is objected to because it is written as multiple sentences.   
In addition, the claim is replete with grammatical errors (e.g. “the obtained freshwater collected in the lower plate” is written as a sentence, which is grammatically incorrect). The error mentioned above is merely exemplary. Applicant is advised to review the entire claim and make the necessary editorial corrections. See MPEP 608.01(m).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. 
According to the specification, the mechanisms by which freshwater is extracted from wastewater through a wall of a Petri dish are 1) attraction between unlike poles of water molecules situated in opposite sides of the Petri dish wall and 2) quantum tunneling of water through the Petri dish wall (lines 5-10, p. 11). The freshwater extraction that is recited in claim 1 contradicts known scientific principles. While quantum tunneling is a known phenomenon, and particle motion induced by polar attraction is well-known in the art, quantum tunneling and polar attraction are not known mechanisms for moving water through a wall of Petri dish. Consequently, one of ordinary skill in the art would reasonably doubt the operability of the claimed invention.    
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites an impossible step of observing exposure of a device to sunlight for 48 hours.  
The following factors of In re Wands are relevant to the rejection:
D) One of ordinary skill in the art would understand that exposure to 48 hours of continuous sunlight is practically impossible due to the night/day cycle of Earth. 
F) The specification is devoid of direction on achieving continuous exposure to sunlight for 48 hours.   
In addition, claim 1 relies on attraction between unlike poles of water molecules situated in opposite sides of a Petri dish wall and quantum tunneling to filter wastewater through said wall. As discussed above, quantum tunneling and polar attraction are not known mechanisms for moving water through a wall of Petri dish.
The following factors of In re Wands are relevant to the rejection:
B), C), D) and E) Based on the specification, the claimed invention involves filtering wastewater through a wall of Petri dish via quantum tunneling and polar attraction of water molecules in opposite sides of the Petri dish wall. The claimed invention is not enabling because it contradicts known scientific principles. While quantum tunneling is a known phenomenon, and particle motion induced by polar attraction is well-known in the art, quantum tunneling and polar attraction are not known mechanisms for moving water through a wall of Petri dish. Consequently, one of ordinary skill in the art would reasonably doubt the operability and predictability of the claimed invention.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 is indefinite because the claim recites verbs in passive voice (e.g. “another device is arranged”; “the device is exposed to sunlight”). Consequently, whether the individual verbs recited in the claim are steps of the claimed method is unclear. The indefiniteness is further compounded by writing the claim as multiple sentences. To obviate the indefiniteness, 
1) the claim should positively recite the individual method steps using active voice (e.g. “exposing the device to sunlight”; “arranging another device”) instead of passive voice (e.g. “is exposed”; “is arranged”); and
2) each method step should be recited as a separate clause of a single sentence (e.g. “exposing the device to sunlight…; collecting water droplets from the lower surface of the upper dish in the lower plate”).   
Claim 1 is also indefinite because the limitation “a volume of 60 ml wastewater, can be increased or decreased” constitutes recitation of a narrow limitation together with a broader limitation. Because there is a question or doubt as to whether the narrower language (i.e. “60 ml”) is: 
(a) merely exemplary of the remainder of the claim, and therefore not required, or 
(b) a required feature of the claim, 
the claim is indefinite. See MPEP § 2173.05(c). 
Likewise, the limitations “60 ml distilled water, can be increased or decreased” and “20 ml distilled water, can be increased or decreased” are indefinite. 
Claim 1 recites “the upper dish” multiple times (see lines 15 and 26). There is no antecedent basis for the limitation. While the claim specifies that the device comprises a pair of Petri dishes, the claim refers to them as upper and lower plates, not upper and lower dishes. 
Claim 1 is also indefinite because it is contradictory. The claim recites that 60 ml of distilled water is placed in the lower plate of the another device (see lines 18-19). The claim subsequently recites that 20 ml of distilled water is put in the same lower plate (see line 23). 
Claim 1 is also indefinite because of the limitation “the device”. Because the claim introduces two devices, the claim must specify to which device the limitation refers. For example, “the device” in line 19 appears to refer to the “another device” introduced in line 15, not the device introduced in line 10.  
Claim 1 is also indefinite because lines 22-24 appear to recite redundant subject matter. Specifically, the lines reiterate the steps of adding water to the device and exposing the device to sunlight even though the claim previously recited these steps. Consequently, the significance of the redundant recitation is unclear (e.g. does the claimed method repeat certain steps?). 
Conclusion
Due to the indefiniteness of claim 1, it cannot be examined on the merits. That said, the following prior art is made of record because it is considered pertinent to Applicant's disclosure. If claim 1 is amended to obviate the rejections set forth above, the following prior art may be applied against the claim under either 35 U.S.C. 102 or 35 U.S.C. 103. 
Tsumura et al. (US 4,329,205) discloses a method of extracting freshwater from wastewater (see line 10, col. 3), the method comprising the steps of:
providing a device comprising stacked layers of plates 1, 3, 5 and 7 made of plastic (see Fig. 3 and lines 54-57, col. 5);
feeding wastewater to the layers of the device;
exposing the device to sunlight over a period of time; and
collecting droplets of freshwater from the bottom of the plates (see 17-45, col. 8).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796